Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this application.

DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
1. Claims 1-6 and 10-20, drawn to a method for reversing or inhibiting RAGE expression in a cell presented with a stimulator of an innate immune response, the method comprising contacting the cell with an effective amount of a peptoid comprising a segment of formula
    PNG
    media_image1.png
    89
    560
    media_image1.png
    Greyscale
 to reverse or inhibit RAGE expression in  the cell, classified in A61K38/00, for example.
2. Claims 7-9, drawn to a method for slowing or reversing progression of a RAGE-associated disease or disorder in a subject suffering therefrom, the method comprising administering a therapeutically effective amount of a peptoid comprising a segment of formula
    PNG
    media_image1.png
    89
    560
    media_image1.png
    Greyscale
 to the subject, classified in A61K38/08, for example.
The inventions are independent or distinct, each from the other because:
Inventions 1 and 2 are directed to related method inventions. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed do not overlap in scope, i.e., are mutually exclusive. Invention 1 involves cells and Invention 2 involves different patient population and end points. Further, search for one would not necessarily lead to the other.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
.Each group of invention has separate classification and separate status in the art. Further, each group of invention requires a different field of search and different search terms and databases because each group of invention .
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
This application contains claims directed to the following patentably distinct species:
A single disclosed species of a peptoid comprising a segment of formula
    PNG
    media_image1.png
    89
    560
    media_image1.png
    Greyscale
 wherein ALL of the variables are elected to arrive at a single disclosed species of a fully defined peptoid;
A single disclosed species of stimulator of an innate immune response;
A single disclosed species of a RAGE-associated disease or disorder.
The species are independent or distinct because each peptoids are different due to the different variables leading to different structures. Further, search for one would not necessarily lead to the other. Different species of stimulator of an innate immune response is different due to the different responses involved. For example, a nucleic acid and bacterial endotoxins are different in structure. Further, search for one would not necessarily lead to the other. Different RAGE-associated disease or disorders are different because different diseases and disorders involve different patient population and different end points. Further, search for one would not necessarily lead to the other. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1-20 are generic.
7.	There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: There is an 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
If Group 1 is elected, Applicant is required to elect a single disclosed species of a FULLY defined peptoid of the formula
    PNG
    media_image1.png
    89
    560
    media_image1.png
    Greyscale
 wherein ALL of the variables are elected to arrive at a single disclosed species of a peptoid, and a single disclosed species of an innate immune response. If Group 2 is elected, Applicant is required to elect a single disclosed species of a FULLY defined peptoid of the formula
    PNG
    media_image1.png
    89
    560
    media_image1.png
    Greyscale
 wherein ALL  of the variables are elected to arrive at a single disclosed species of a peptoid, and a single disclosed species of a disease or disorder.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
8.	Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.



CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE HA whose telephone number is (571)272-5982.  The examiner can normally be reached on Monday-Thursday 5:30 am- 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/JULIE HA/Primary Examiner, Art Unit 1654